Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Applicant’s representative Jiawei Huang on 4/1/2021.

The application has been amended as follows: 

IN THE SPECIFICATION

(Note: the page numbers and line numbers are those of the 6-page clean copy filed 3/29/2021)

P. 6, line 8: change “step 2” to “step 1”

IN THE CLAIMS

Claim 1: replace the last 3 lines with the following:
wherein MO(Ri) and MO(Rj) are merging orders for regions Ri and Rj, respectively, that are based on average gradient values; Cij is a merging cost for merging regions Ri and Rj that is based on the length of a portion of their common boundary; and Tc is a threshold value.

Claim 2, the line beginning with “(5) If there were…”: change “step 2” to “step 1”

Claim 2: replace the last 4 lines with the following:
wherein RSI(Ri) is a strength index of region Ri that is the average of merging costs Cij of its adjacent regions Rj with Cij greater than Tc; Trsi is a second threshold value; and InDij is a texture difference between region Ri and region Rj.

Reasons for Allowance

Claims 1 and 2 as amended are allowed.

The following is an examiner’s statement of reasons for allowance: closest art of record does not disclose, teach or fairly suggest at least the following elements of independent claim 1:
(2.1.1)	for a certain adjacent region Rj of the region Ri, if MO(Rj) < MO(Ri) and Cij<Tc, remember the Rj that has smallest MO(Rj);
(2.2)	if there exists the adjacent region Rj that has smallest MO(Rj), remove the boundary between Ri and the adjacent region Rj, add a merged region and delete two regions that have been merged

For example, each of the following references discloses aspects of the claimed invention but not the limitations recited above:
Hernandez et al. (“Joint region merging criteria for watershed-based image segmentation,” International Conference on Image Processing, 10-13 Sept. 2000) discloses merging adjacent regions based on region homogeneity and edge integrity.  See for example, section 4.3
Zhou et al. (US 2015/0332117) discloses iteratively merging adjacent regions that are most similar.  See, for example, paragraphs 64-67 (“…Given an over -segmentation of the image, we define a graph G=(R, E, W(E)), where each node corresponds to one region, and R=[R1, R2, . . . ] is the set of all nodes. Further, E=[eij] is the set of all edges connecting adjacent regions, and the weights W(E) are a measure of dissimilarity between regions. The algorithm iteratively merging the most similar regions until certain stopping criterion is met. Each iteration…Select the edge with minimum weight…set R → R \ {R1,R2} U  {R1UR2} and update the edge set E accordingly]
(IDS) CN-107945183A—discloses using the length of the common boundary of 2 adjacent regions to determine merging priority.  See, for example, Fig. 1 and paragraphs 30 and 31

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Falah et al. (“A region-region and region-edge cooperative approach of image segmentation,” Proceedings of 1st International Conference on Image Processing, 13-16 Nov 1994)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451.  The examiner can normally be reached on M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        April 2, 2021